20-50805-rbk Doc#96-1 Filed 12/04/20 Entered 12/04/20 17:24:23 Proposed Order Pg 1
                                       of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

 IN RE:                        §                              CHAPTER 11
                               §
 KRISJENN RANCH, LLC, KRISJENN §                              CASE NO. 20-50805 RANCH,
 LLC - SERIES UVALDE           §
 RANCH, KRISJENN RANCH, LLC    §
 - SERIES PIPELINE ROW         §
                               §
       DEBTORS                 §

          ORDER GRANTING EXPEDITED CONSIDERATION OF DEBTORS’
           AGREED MOTION TO MODIFY CASH COLLATERAL ORDER

        On Consideration of KrisJenn Ranch, LLC (“KJR”), KrisJenn Ranch, LLC - Series Uvalde

 Ranch (“KJR-Ranch”), and KrisJenn Ranch, LLC - Series Pipeline ROW (“KJR-ROW”; and KJR,

 KJR-Ranch, and KJR-ROW, collectively, the “Debtors”)’s Motion Requesting Expedited

 Consideration of Debtors’ Agreed Motion to Modify Cash Collateral Order (the “Motion”), and it

 appearing to the Court that notice was sufficient under the circumstances and that the relief sought
20-50805-rbk Doc#96-1 Filed 12/04/20 Entered 12/04/20 17:24:23 Proposed Order Pg 2
                                       of 2



 should be granted; it is hereby

        ORDERED that the Motion is granted as set forth herein; and it is further

        ORDERED that a hearing on

                a. Debtors’ Agreed Motion to Modify Cash Collateral Order is hereby set at the

                    date and time stated at the top of this Order.

                And it is further

        ORDERED that the Movant shall give notice of this expedited hearing all parties listed on

 the Service List attached to the Motion.

                                                      ###


        Respectfully submitted,

 By:    /s/ Ronald J. Smeberg
        RONALD J. SMEBERG
        State Bar No. 24033967
        THE SMEBERG LAW FIRM, PLLC
        4 Imperial Oaks
        San Antonio, Texas 78248
        210-695-6684 (Tel)
        281-754-4042 (Fax)
        ron@smeberg.com
        ATTORNEY FOR DEBTOR




                                                  2
